UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


INTERNATIONAL INTERNSHIP                              )
PROGRAMS,                                             )
                                                      )
              Plaintiff,                              )
                                                      )   Civil Case No. 10-1234 (RJL)
            v.                                        )
                                                      )
JANET NAPOLITANO, et al.,                             )
                                                      )
              Defendants.                             )




                                     (Mar~~                                 ~
      F or the reasons set forth in the Memorandum Opinion entered this _ _day of
March 2012, it is hereby

    ORDERED that defendants' Partial Motion to Dismiss and Partial Motion for
Summary Judgment [Dkt. #33] is GRANTED; and it is further

    ORDERED that plaintiffs Motion for Summary Judgment [Dkt. #37] is
DENIED; and it is further

       ORDERED that Counts I through IV in plaintiffs Second Amended Complaint
[Dkt. #9] are dismissed with prejudice for lack of subject-matter jurisdiction; it is further

       ORDERED that Counts V and VI in plaintiffs Second Amended Complaint
[Dkt. #9] are dismissed without prejudice for failure to state a claim for relief.



       SO ORDERED.



                                                      United States District Judge




                                              1